Order modified by directing plaintiff to furnish a bill of *916particulars stating: First, the particulars of his claim as to the nature and extent of the alleged internal injuries, of the disorder of the kidneys and of the injuries to the back and spine, and, second, the particulars as to the amount of expenses already incurred by him for medical attention, treatment and care. Same to be furnished on or before June 8, 1915. And as so modified the order is affirmed, without costs of this appeal to either party. All concurred.